Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Cross section views require crosshatching to allow for clear indications of individual part boundaries..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 objected to because of the following informalities:  Line 1 examiner believes “procession unit” was meant to be “processing unit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8-9, 12 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyland (US Patent Application 2011/308638).

Regarding claim 1. 

Hyland discloses an apparatus for identifying irregular flow, at the entrance of hydrant outlet ( see paragraph 35-36), said apparatus comprised of : 
- a ring shaped housing (nozzle cap 600) having interface for connecting on one end the hydrant pipe end and on the other end to the hydrant outlet part; 
- at least two flow detection sensors (sensors 215, see paragraph 59) positioned in said ring shaped housing, wherein each sensor has different level of sensitivity ; 

- communication module for sending alerts based on the analyzed data ( see paragraph 52).


Regarding claim 6. 
The apparatus of claim 1 further comprising a temperature sensor. (see paragraph 57)


Regarding claim 8. 
A monitoring system comprised of:
 - plurality of hydrants, wherein each hydrant is comprise the apparatus of claim 1; - a central system comprised of:  (see paragraph 35)
o communication module for receiving sensors measurements from said plurality of hydrants; 
o processing unit for analyzing said measurements for identifying alert status in case the sensor measurements analysis results indicate of irregular behavior.
	
Regarding claim 9. 

	“Pipeline networks are ubiquitous for transporting fluids.  Whether for the transmission/distribution of gas, oil, water or within an industrial 
process, pipeline networks play a critical operational role.  Failure modes may 
result in a wide spectrum of negative effects ranging from energy loss to 
revenue loss to catastrophic failure with loss of life.  The present invention 
introduces innovative technology to detect, identify and locate the following 
anomalous events representing failure modes and/or precursors to failure modes 
within a pipeline network: [0004] Leaks in pipelines” (paragraph 3)

Regarding claim 12.
	 An apparatus for identifying irregular flow , at the entrance of hydrant outlet, ( see paragraph 35-36),  said apparatus comprised of :
	 - a ring shaped housing (nozzle cap 600) having interface for connecting on one end the hydrant pipe end and on the other end to the hydrant outlet part; 
	- at least two flow detection sensors (215) positioned in said ring shaped housing, located at predefined distance for each other; 
	- a processor (205) for analyzing in real-time sensors measurements, by checking time differences between the detectors received signals and differences between measurements level of the detectors, wherein based on said analysis is determined if the liquid flow is in outward direction form the hydrant or in ward direction from into the hydrant and for calculating flow quantity;
	 - communication module for sending alerts based on the analyzed data. ( see paragraph 52).

Regarding claim 19. 
	The monitoring system of claim 8 further comprising at least one controllable valve for closing the hydrant wherein the server transmits an instruction to the apparatus at the hydrant for activating different modules, including at least one of: 
(see paragraphs 72-75 which describe the monitoring systems controlling numerous things such a valve)

Regarding claim 20. 
	The apparatus of claim 1 further comprising sensors for measuring air pollution.
 (see paragraph 63)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyland (US Patent Application 2011/308638) in view of Howitt (US Patent Application 20160252422)

Regarding claim 2. 

Hyland discloses the apparatus of claim 1 

Hyland does not disclose it further comprising an acoustic sensor, for activating the flow sensors upon sound measurement above predefined threshold.

 Howitt speaks to the use of acoustic sensors with hydrants in paragraph 17.  Figures 2 and 3 show these sensors (14) attached to hydrants.-
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide acoustic sensors as taught by Howitt in the Hyland system where they are known to be used with hydrants as needed for system monitoring.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyland (US Patent Application 2011/0308638).

Hyland discloses the apparatus of claim 1 

Hyland does not specifically disclose it further comprising a moisture sensor.
  Hyland does speak to leak detection as cited in claim 9.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art that a moisture sensor could be employed to detect the presence of liquid in an undesired area and indicate a leak. Hyland further speaks to the use of numerous types of detectors.

Allowable Subject Matter
Claims 13-18 are allowed.
Claims 3-5 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753